      Case 1:18-cv-00416-LEW Document 1 Filed 10/08/18 Page 1 of 6                    PageID #: 1



                                UNITED STATES DISTRICT COURT
 1                                   DISTRICT OF MAINE
                                     PORTLAND DIVISION
 2

 3   PAULA BANTA,                                    )   No.
                                                     )
 4     Plaintiff,                                    )
                                                     )   PLAINTIFF’S COMPLAINT AND
 5     v.                                            )   DEMAND FOR JURY TRIAL
                                                     )   (Unlawful Debt Collection Practices)
 6   CAPITAL ONE BANK (USA), N.A.,                   )
                                                     )   Paula Banta, Plaintiff
 7     Defendant.                                    )
                                                     )
 8

 9
                                                 COMPLAINT
10
            NOW COMES Plaintiff, PAULA BANTA (“Plaintiff”), through her attorneys, hereby
11
            alleges the following against Defendant, CAPITAL ONE BANK (USA), N.A.
12
            (“Defendant”):
13
                                               INTRODUCTION
14

15
       1. Plaintiff brings this action on behalf of herself individually seeking damages and any

16          other available legal or equitable remedies resulting from the illegal actions of

17          Defendant, in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s

18          cellular telephone in violation of the Telephone Consumer Protection Act (hereinafter

19          “TCPA”), 47 U.S.C. § 227 et seq.
20                                      JURISDICTION AND VENUE
21
       2. Defendant conducts business in the state of Maine, and therefore, personal jurisdiction is
22
            established.
23
       3. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §227(b)(3). See,
24
            Mims v. Arrow Financial Services, LLC, 132 S.Ct. 740 (2012), holding that federal and
25


                                                   -1-

                                        PLAINTIFF’S COMPLAINT
     Case 1:18-cv-00416-LEW Document 1 Filed 10/08/18 Page 2 of 6                       PageID #: 2



         state courts have concurrent jurisdiction over private suits arising under the TCPA and
 1
         28 U.S.C. 1367 grants this court supplemental jurisdiction over the state claims
 2

 3       contained therein

 4    4. Venue is proper in the United States District Court for the District of Maine pursuant to

 5       28 U.S.C § 1391(b) because Plaintiff resides within this District and a substantial part of

 6       the events or omissions giving rise to the herein claims occurred, or a substantial part of
 7       property that is the subject of the action is situated within this District.
 8
                                               PARTIES
 9
      5. Plaintiff is a natural person residing in Kennebec County, in the city of North
10
         Monmouth, Maine.
11
      6. Defendant is a Virginia corporation doing business in Maine and has its principal place
12
         of business in McLean, Virginia.
13
      7. At all times relevant to this Complaint, Defendant has acted through its agents,
14

15
         employees, officers, members, directors, heir, successors, assigns, principals, trustees,

16       sureties, subrogees, representatives and insurers.

17                                  FACTUAL ALLEGATIONS

18    8. Defendant is a “person” as defined by 47 U.S.C. § 153(39).

19    9. Defendant placed collection calls to Plaintiff seeking and attempting to collect on alleged
20       debts incurred through purchases made on credit issued by Defendant under the
21
         commercial moniker of “Cabela’s Club Visa credit card with Capital One.”
22
      10. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (207)
23
         458-10XX.
24

25


                                                   -2-

                                       PLAINTIFF’S COMPLAINT
     Case 1:18-cv-00416-LEW Document 1 Filed 10/08/18 Page 3 of 6                 PageID #: 3



      11. Defendant placed collection calls to Plaintiff from phone numbers including, but not
 1
         limited to, (877) 338-6191.
 2

 3    12. Per its prior business practices, Defendant’s calls were placed with an automated

 4       telephone dialing system (“auto-dialer”).

 5    13. Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C. §

 6       227(a) (1) to place its telephone calls to Plaintiff seeking to collect a consumer debt
 7       allegedly owed by Plaintiff, PAULA BANTA.
 8
      14. Defendant’s calls constituted calls that were not for emergency purposes as defined by
 9
         47 U.S.C. § 227(b)(1)(A).
10
      15. Defendant’s calls were placed to a telephone number assigned to a cellular telephone
11
         service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §
12
         227(b)(1).
13
      16. Defendant never received Plaintiff’s “prior express consent” to receive calls using an
14

15
         automatic telephone dialing system or an artificial or prerecorded voice on her cellular

16       telephone pursuant to 47 U.S.C. § 227(b)(1)(A).

17    17. On or about May 24, 2018, at or about 11:48 a.m. Pacific Standard Time, Plaintiff spoke

18       with Defendant’s male representative at (877) 338-191 and requested that Defendant

19       cease calling Plaintiff’s cellular phone.
20    18. During the conversation Plaintiff gave Defendant her name, social security number, and
21
         zip code to assist Defendant in accessing her account before asking Defendant to stop
22
         calling her cell phone.
23

24

25


                                                     -3-

                                       PLAINTIFF’S COMPLAINT
      Case 1:18-cv-00416-LEW Document 1 Filed 10/08/18 Page 4 of 6                        PageID #: 4



       19. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her cellular
 1
          telephone and/or to receive Defendant’s calls using an automatic telephone dialing
 2

 3        system in her conversation with Defendant’s representative on May 24, 2018.

 4     20. Despite Plaintiff’s request to cease, Defendant continued to place collection calls to

 5        Plaintiff through June 22, 2018.

 6     21. After Plaintiff’s repeated request to cease, Defendant placed at least Ninety-Two (92)
 7        automated calls to Plaintiff’s cell phone.
 8
                          FIRST CAUSE OF ACTION
 9
     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                               47 U.S.C. § 227
10

11     22. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

12        forth above at Paragraphs 1-21.

13     23. The foregoing acts and omissions of Defendant constitute numerous and multiple
14        negligent violations of the TCPA, including but not limited to each and every one of the
15
          above cited provisions of 47 U.S.C. § 227 et seq.
16
       24. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff is
17
          entitled to an award of $500.00 in statutory damages, for each and every violation,
18
          pursuant to 47 U.S.C. §227(b)(3)(B).
19
       25. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.
20
                       SECOND CAUSE OF ACTION
21
     KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
                           PROTECTION ACT
22
                          47 U.S.C. § 227 et. seq.
23

24     26. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

25        forth above at Paragraphs 1-21.


                                                     -4-

                                        PLAINTIFF’S COMPLAINT
     Case 1:18-cv-00416-LEW Document 1 Filed 10/08/18 Page 5 of 6                        PageID #: 5



      27. The foregoing acts and omissions of Defendant constitute numerous and multiple
 1
          knowing and/or willful violations of the TCPA, including but not limited to each and
 2

 3        every one of the above cited provisions of 47 U.S.C. § 227 et seq.

 4    28. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,

 5        Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every

 6        violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 7    29. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.
 8
                                         PRAYER FOR RELIEF
 9
          WHEREFORE, Plaintiff, PAULA BANTA, respectfully requests judgment be entered
10
      against Defendant, CAPITAL ONE BANK (USA), N.A., for the following:
11
                                       FIRST CAUSE OF ACTION
12
      30. For statutory damages of $500.00 multiplied by the number of negligent violations of the
13
          TCPA alleged herein (92); $46,000.00;
14

15
      31. Actual damages and compensatory damages according to proof at time of trial;

16                                   SECOND CAUSE OF ACTION

17    32. For statutory damages of $1,500.00 multiplied by the number of knowing and/or willful

18                                                $138,000.00;
          violations of TCPA alleged herein (92); $139,000.00;

19    33. Actual damages and compensatory damages according to proof at time of trial;
20                                   ON ALL CAUSES OF ACTION
21
      34. Costs and reasonable attorneys’ fees; and
22
      35. Any other relief that this Honorable Court deems appropriate.
23
                                         JURY TRIAL DEMAND
24
      36. Plaintiff demands a jury trial on all issues so triable.
25


                                                    -5-

                                        PLAINTIFF’S COMPLAINT
      Case 1:18-cv-00416-LEW Document 1 Filed 10/08/18 Page 6 of 6      PageID #: 6




 1

 2                                             RESPECTFULLY SUBMITTED,

 3   Date: September 25, 2018
                                               /s/ Daniel Ruggiero______________
 4                                             DANIEL RUGGIERO
                                               Attorney for Plaintiff
 5
                                               The Law Office of Daniel Ruggiero
 6
                                               275 Grove St., Suite 2-400
                                               Newton, MA, 02466
 7                                             41 Madison Avenue
                                               25th Floor – Suite 2539
 8                                             New York, NY 10010
                                               P: (339) 237-0343
 9                                             E: DRuggieroEsq@gmail.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                         -6-

                                PLAINTIFF’S COMPLAINT
